DETAILED ACTION
This Office action is in response to the amendments filed 2/17/2021. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
In regards to independent claims 9 and 18, Examiner notes the language “logic configured to” (see Claim 9, Line 10) would usually implicate 35 USC 112(f). However, the phrase “logic configured to” is preceded by a controller (i.e., “network interface controller (NIC)”) which is known structure, thus, does not invoke 35 USC 112(f). The same note applies to all claims, depending upon claims 9 and 18, reciting similar claim language.
In regards to claim 14, Examiner notes the language “logic to” (see Claim 14, Line 2) would also usually implicate 35 USC 112(f). However, the phrase “logic to” is preceded by the “the one or more processors” which is known structure, thus, does not invoke 35 USC 112(f). 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claims 9, 15-18, 20-22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto (US 2015/0370732 A1) hereinafter Tanimoto in view of Okada et al. (US 2017/0075816 A1) hereinafter Okada et al. 
Regarding claim 9, Tanimoto teaches a computing node (i.e., Node “ND0” see Figures 1 and 2, Paragraph [0037] including “IOH” see Figure 5) comprising:
one or more processors to support an application to be executed by the computing node (“input output control device IOH” where multiple components are responsible for processing the packet via the “packet control section” 40 Paragraphs [0059] to [0061]. Thus, the IOH processing unit, which reads on the one or more processors, is supporting the application as it is generating requests via the packet control section for the application, and those application requests are being sent to its respective node ND1 or ND2 to be executed/fulfilled);
a local memory including a non-uniform memory access (NUMA) domain (“the information processing apparatus IPE has an architecture of a NUMA type system” Paragraph [0038]) having a NUMA domain ID (each having “identification information NDID” Paragraph [0046]) and mapped to a shared system address space (“each memory MEM is assigned to a common address space that is assigned to the CPU0 and CPU1” Paragraph [0038]) of a plurality of networked computing nodes (“nodes” (i.e., ND1, ND2, ND3, ND4) connected to “interconnect” ICNT Paragraph [0036]); 
a system address decoder (“source address decoder” Figure 2, #20); and 
a network interface controller (NIC) (“arithmetic processing section” Figure 1, #100) configured to couple to a network switch (“router” Figure 2, #100, wherein Fig. 2 depicts the router coupled to arithmetic processing section 100 through its packet control section 24) and to communicate (via at least the “packet control section” Figure 2, #24 communicating to other nodes through generating/sending packets [0048, 0051] and with the plurality of networked computing nodes (“nodes” (i.e., ND1, ND2, ND3, ND4) connected to “interconnect” ICNT Paragraph [0036]), the NIC separate from the one or more processors (the arithmetic processing section 100 is separate from the IOH, see Figure 2), the NIC including:
a translation table (“address decoder table” Figure 3, #22 for “storing the identification information NDID…and the number of each node ND” Paragraph [0054]); and
logic configured to:
receive a command to transfer data (wherein the “memory access requests” can either be a “store request” or a “load request” Paragraph [0048]) from a source NUMA domain having a source NUMA domain ID (“a source SRC indicates the identification information (IOID or NDID) of the transmission source of the packet" Paragraph [0081] that “indicates the node ND in which the physical address PA is assigned” Paragraph [0097]) to a target NUMA domain having a target NUMA domain ID (“a destination DST indicates the identification information (NDID or IOID) of the transmission destination of the packet” Paragraph [0081] that “indicates the node ND in which the physical address PA is assigned” Paragraph [0097]);
determine, from a lookup of the translation table (“the source address decoder Figure 2, #20 refers to the address decoder table Figure 2, #22 and obtains the identification information NDID that indicates the node ND in which the physical address PA is assigned” Paragraph [0097]), a source computing node associated with the source NUMA domain ID (“a source SRC indicates the identification information (IOID or NDID) of the transmission source of the packet" Paragraph [0081] that “indicates the node ND in which the physical address PA is assigned” Paragraph [0097]) and a target computing node associated with the target NUMA domain ID (“a destination DST indicates the identification information (NDID or IOID) of the transmission destination of the packet” Paragraph [0081] that “indicates the node ND in which the physical address PA is assigned” Paragraph [0097]).
initiate transferring of the data from the source computing node to the target computing node (“…determines whether the identification information NDID which is obtained by the source address decoder Figure 2, #20 indicates the node having the memories MEM00, MEM01, and MEM02. If the physical address PA indicates the node having the memories MEM00, MEM01, and MEM02, step S106 is executed. If the identification information NDID indicates the other nodes, step S120 is executed to transfer the packet to the other node” Paragraph [0098]).
	Tanimoto does not appear to explicitly teach, however, Okada et al. teaches logic configured to:
receive a command to copy data (“the core Figure 1, #121 generates the DMA transfer command” wherein "the figure shows a case wherein the command type is data copy" Paragraph [0151] wherein “the DMA transfer command includes fields for a command type, a data transfer length, a transfer source memory address, a transfer destination memory address” Paragraph [0151]) from a source domain (“the transfer source memory address is a virtual address indicating the storage area of the memory 140 of the transfer source" Paragraph [0151]) to a target domain (“the transfer destination memory address is a virtual address indicating the storage area of the memory 140 of the transfer destination" Paragraph [0151]);
initiate copying of the data (via “DMA transfer command” wherein “command type is data copy” Paragraph [0151]) wherein “each of the transfer source memory address and the transfer destination memory address may be a virtual address in the DRAM area indicating  from the source computing node (“the transfer source memory address is a virtual address indicating the storage area of the memory 140 of the transfer source" Paragraph [0151]) to the target computing node (“the transfer destination memory address is a virtual address indicating the storage area of the memory 140 of the transfer destination" Paragraph [0151]).
The disclosures of Tanimoto and Okada et al., hereinafter TO, are analogous art to the claimed invention because they are in the same field of endeavor of write command execution in memory systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of TO before them, to modify the teachings of Tanimoto to include the teachings of Okada et al. since both TO teach processing memory access requests in a multi-node memory system. Therefore it is applying a known technique (performing a data transfer operation, specifically via a data copy operation of Okada et al. [0151]) to a known device (multi-node memory system receiving/sending memory load/store memory request of Tanimoto [0048]) ready for improvement to yield predictable results (data is successfully copied from a source destination to a transfer destination [0151] of Okada et al.), KSR MPEP 2143. 
Regarding claim 15, TO teaches all of the features with respect to claim 9 as outlined above.
Tanimoto further teaches wherein the copying (Okata teaches that the transfer operation is a “data copy operation” [0151]) of the data from the source computing node to the target computing node does not involve the one or more processors (the “cache management section” of the arithmetic processing section 100 (i.e., the network interface controller) is responsible for performing the transfer function of the packet [0101]-[0102]).
Regarding claim 16, TO teaches all of the features with respect to claim 9 as outlined above.
Tanimoto et al. further teaches wherein the computing node is one of the plurality of networked computing nodes (“nodes ND (ND0 and ND1) coupled to each other through an interconnect ICNT…” Paragraph [0036]) included in a NUMA data center (“the information processing apparatus IPE has an architecture of a NUMA type system” Paragraph [0038]).
Regarding claim 17, TO teaches all of the features with respect to claim 9 as outlined above.
Tanimoto et al. further teaches the node further comprising one or more of: a display communicatively coupled to the one or more processors; a network interface communicatively coupled to the one or more processors; or a power source coupled to the one or more processors (“power supply is input into the information processing apparatus IPE” Paragraph [0117]).
Regarding claim 18, Tanimoto teaches a non-uniform memory access (NUMA) data storage system (“the information processing apparatus IPE has an architecture of a NUMA type system” Paragraph [0038]), comprising: 
a network switch (“router” Figure 2, #100); and 
a plurality of computing nodes networked together through the network switch (“nodes” (i.e., ND1, ND2, ND3, ND4) connected to “interconnect” ICNT Paragraph [0036]), wherein each computing node in the plurality of computing nodes (i.e., Node “ND0” see Figures 1 and 2, Paragraph [0037]) comprises: 
one or more processors to support respective applications to be separately executed by each computing node (“input output control device IOH” where multiple components are responsible for processing the packet via the “packet control section” 40 Paragraphs [0059] to [0061]. Thus, the IOH processing unit, which reads on the one or more processors, is supporting the application as it is ;
a local memory including a non-uniform memory access (NUMA) domain (“the information processing apparatus IPE has an architecture of a NUMA type system” Paragraph [0038]) having a NUMA domain ID (each having “identification information NDID” Paragraph [0046]), each NUMA domain mapped to a shared system address space (each having “identification information NDID” Paragraph [0046]) of the plurality of computing nodes (“nodes” (i.e., ND1, ND2, ND3, ND4) connected to “interconnect” ICNT Paragraph [0036]); 
a system address decoder (“source address decoder” Figure 2, #20); and 
a network interface controller (NIC) (“arithmetic processing section” Figure 1, #100) coupled to the network switch (“router” Figure 2, #100, wherein Fig. 2 depicts the router coupled to arithmetic processing section 100 through its packet control section 24) and configured to communicate (via at least the “packet control section” Figure 2, #24 communicating to other nodes through generating/sending packets [0048, 0051] and receiving packets [0049, 0050]) with the plurality of networked computing nodes (“nodes” (i.e., ND1, ND2, ND3, ND4) connected to “interconnect” ICNT Paragraph [0036]), the NIC separate from the one or more processors (“input output control device IOH” where multiple components are responsible for processing the packet response, for example, “packet control section” 40 has a request generation section which generates the packet and outputs the response to the router Paragraphs [0059] to [0061]), the NIC comprising: 
a translation table (“address decoder table” Figure 3, #22 for “storing the identification information NDID…and the number of each node ND” Paragraph [0054]); and 
logic configured to: 
receive a command to transfer data (wherein the “memory access requests” can either be a “store request” or a “load request” Paragraph [0048]) from a source NUMA domain having a source NUMA domain ID (“a source SRC indicates the identification information (IOID or NDID) of the transmission source of the packet" Paragraph [0081] that “indicates the node ND in which the physical address PA is assigned” Paragraph [0097]) to a target NUMA domain having a target NUMA domain ID (“a destination DST indicates the identification information (NDID or IOID) of the transmission destination of the packet” Paragraph [0081] that “indicates the node ND in which the physical address PA is assigned” Paragraph [0097]);
determine, from a lookup of the translation table (“the source address decoder Figure 2, #20 refers to the address decoder table Figure 2, #22 and obtains the identification information NDID that indicates the node ND in which the physical address PA is assigned” Paragraph [0097]), a source computing node associated with the source NUMA domain ID (“a source SRC indicates the identification information (IOID or NDID) of the transmission source of the packet" Paragraph [0081] that “indicates the node ND in which the physical address PA is assigned” Paragraph [0097]) and a target computing node associated with the target NUMA domain ID (“a destination DST indicates the identification information (NDID or IOID) of the transmission destination of the packet” Paragraph [0081] that “indicates the node ND in which the physical address PA is assigned” Paragraph [0097]); and
initiate transferring of the data from the source computing node to the target computing node (“…determines whether the identification information NDID which is obtained by the source address decoder Figure 2, #20 indicates the node having the memories MEM00, MEM01, and MEM02. If the physical address PA indicates the node having the memories MEM00, MEM01, and MEM02, step S106 is executed. If the identification information NDID indicates the other nodes, step S120 is executed to transfer the packet to the other node” Paragraph [0098]).
	Tanimoto does not appear to explicitly teach, however, Okada et al. teaches logic configured to:
receive a command to copy data (“the core Figure 1, #121 generates the DMA transfer command” wherein "the figure shows a case wherein the command type is data copy" Paragraph [0151] wherein “the DMA transfer command includes fields for a command type, a data transfer length, a transfer source memory address, a transfer destination memory address” Paragraph [0151]) from a source domain (“the transfer source memory address is a virtual address indicating the storage area of the memory 140 of the transfer source" Paragraph [0151]) to a target domain (“the transfer destination memory address is a virtual address indicating the storage area of the memory 140 of the transfer destination" Paragraph [0151]);
initiate copying of the data (via “DMA transfer command” wherein “command type is data copy” Paragraph [0151]) wherein “each of the transfer source memory address and the transfer destination memory address may be a virtual address in the DRAM area indicating the memory 140 in the self-cluster, or may be a virtual address in the MMIO area indicating the memory 140 in the other-cluster” Paragraph [0151]) from the source computing node (“the transfer source memory address is a virtual address indicating the storage area of the  to the target computing node (“the transfer destination memory address is a virtual address indicating the storage area of the memory 140 of the transfer destination" Paragraph [0151]).
The disclosures of Tanimoto and Okada et al., hereinafter TO, are analogous art to the claimed invention because they are in the same field of endeavor of write command execution in memory systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of TO before them, to modify the teachings of Tanimoto to include the teachings of Okada et al. since both TO teach processing memory access requests in a multi-node memory system. Therefore it is applying a known technique (performing a data transfer operation, specifically via a data copy operation of Okada et al. [0151]) to a known device (multi-node memory system receiving/sending memory load/store memory request of Tanimoto [0048]) ready for improvement to yield predictable results (data is successfully copied from a source destination to a transfer destination [0151] of Okada et al.), KSR MPEP 2143. 
Regarding claim 20, TO teaches all of the features with respect to claim 18 as outlined above.
Okada et al. further teaches wherein the computing nodes are associated with defined physical locations (“Fig. 6 shows relationship among address spaces of clusters… The figure shows: … a CL0 physical address space as a physical address space in the CL0... a CL1 physical address space as a physical address space in the CL1…” Paragraph [0098]).
Regarding claim 21, TO teaches all of the features with respect to claim 18 as outlined above.
Tanimoto further teaches wherein the memory includes at least one of: a hard disk drive (HDD), a solid-state drive (SSD), a redundant array of independent disks (RAID) volume, a non-volatile dual in-line memory module (NVDIMM), network attached storage, or non-volatile memory (NVM), wherein the NVM includes NAND memory or a three dimensional cross point (3D XPoint) memory that includes phase change memory (PCM) (“memory MEM is a main memory such as Dual Inline Memory Module (DIMM)" Paragraph [0039]. Note that the claim only requires that the memory is one of the listed memory types).
Okada et al. also teaches wherein the memory includes at least one of: a hard disk drive (HDD), a solid-state drive (SSD), a redundant array of independent disks (RAID) volume, a non-volatile dual in-line memory module (NVDIMM), network attached storage, phase change memory (PCM) or non-volatile memory (NVM), wherein the NVM includes NAND memory and a three dimensional cross point (3D XPoint) memory (“the drive box 200 includes two drives 210… and is a hard disk drive (HDD)” Paragraph [0043]. Note that the claim only requires that the memory is one of the listed memory types).
Claim 22 is rejected under 35 USC for the same reasons as claim 9, as outlined above.
Claim 26 is rejected under 35 USC for the same reasons as claim 16, as outlined above.

Claims 10 and 23 rejected under 35 U.S.C. 103 as being unpatentable over TO in further view of Michalak et al. (US 2009/0089515 A1) hereinafter Michalak et al.
Regarding claim 10, TO teaches all of the features with respect to claim 9 as outlined above.
Okada et al. further teaches furthering comprising the logic to: transmit the command to the source computing node and write to the target computing node (“the core of the transfer source cluster… generates a DMA transfer command to the DMA Figure 1, #125 of the transfer source MP" Paragraph [0162]).
TO does not appear to explicitly teach, however, Michalak et al. teaches wherein the source computing node is configured to read the data in the source domain and write the data to the target domain of the target computing node (As shown in Figure 4, "...a memory copy instruction is detected. If the instruction is for a memory copy, the method can further .
Tanimoto further teaches wherein the source domain is the source NUMA domain (“a source SRC indicates the identification information (IOID or NDID) of the transmission source of the packet" Paragraph [0081] that “indicates the node ND in which the physical address PA is assigned” Paragraph [0097]) and the target domain is the target NUMA domain (“a destination DST indicates the identification information (NDID or IOID) of the transmission destination of the packet” Paragraph [0081] that “indicates the node ND in which the physical address PA is assigned” Paragraph [0097]).
TO teaches memory management in systems with a plurality of nodes and Michalak et al. teaches memory copy instructions, therefore they are analogous arts. 
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of TO and Michalak et al. before the effective filing date of the claimed invention, to modify the teachings of TO by including wherein the first computing node is configured to read the data in the source NUMA domain and write the data to the target NUMA domain of the target computing core, as taught by Michalak et al.
One of ordinary skill in the art would have been motivated to include wherein the first computing node is configured to read the data in the source NUMA domain and write the data to the target NUMA domain of the target computing core as a means to perform a memory copy operation with reduced bus traffic.
Claim 23 is rejected under 35 USC for the same reasons as claim 10, as outlined above.

Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over TO in further view of Eguchi et al. (US 2003/0159058 A1) hereinafter Eguchi et al.
Regarding claim 11, TO teaches all of the features with respect to claim 9 as outlined above.
Okada et al. further teaches wherein the command includes a memory payload (the memory payload being the fields of the transfer command listed below), wherein the logic is configured to extract a source address in the source NUMA domain and a target address in the target address domain from the memory payload (“the DMA transfer command includes fields for a command type, a data transfer length, a transfer source memory address, a transfer destination memory address” Paragraph [0151]).
TO does not appear to explicitly teach, however, Eguchi et al. teaches wherein the command (“command data block” Paragraph [0105]) includes a descriptor that points to a memory payload (“…a segment descriptor is read… The descriptor index of the source target as the copy source logical device and the descriptor index of the destination target as the copy destination logical device are read” Paragraph [0111]).
TO teaches memory management in systems with a plurality of nodes and Eguchi et al. teaches memory copy operations, therefore they are analogous arts. 
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of TO and Eguchi et al. before the effective filing date of the claimed invention, to modify the teachings of TO by including wherein the command includes a descriptor that points to a memory payload, as taught by Eguchi et al.
One of ordinary skill in the art would have been motivated to include wherein the command includes a descriptor that points to a memory payload because sending commands, such as copy commands, via SCSI is advantageous because of well-known speed and reliability benefits associated with SCSI.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over TO in further view of Morris (US 2008/0086620 A1) hereinafter Morris.
 Regarding claim 12, TO teaches all of the features with respect to claim 9 as outlined above.
Tanimoto teaches further comprising the logic to: send, to the system address decoder, a command that includes the address (“the arithmetic section 10 has a decoder for decoding instructions such as an operation instruction and memory access instruction" Paragraph [0043]), and Okada et al. teaches send a discovery command that includes a source address in the source NUMA domain and a target address in the target NUMA domain (“DMA transfer command includes fields for a command type, a data transfer length, a transfer source memory address, a transfer destination memory address, and a control content” Paragraph [0151]). 
TO does not appear to explicitly teach, however, Morris teaches receive, from the system address decoder, an error message when at least one of the source address or the target address are not mapped to a corresponding computing node at the system address decoder ("…the DMM 224 queries the virtual address mapping/binding (VAM/VAB) table 660 to determine which network node of the plurality of network nodes the virtual address is bound and/or mapped to, if any... If the lookup performed using the second VAM table 660 fails to return address information for a network node, the second distributable memory manager (DMM) 224, in supporting embodiments, interprets the failure as indication that the virtual address is unbound. This situation is typically an error in the embodiments, which do not support unbound virtual addresses" Paragraphs [0059]-[0060]. In other words, when a DMM refers to the table to search for the node to which the address is mapped to, a failure to return address information is interpreted as an error message). 
The disclosures of TO and Morris are analogous art to the claimed invention because they are in the same field of endeavor of memory management in multi-node memory system. 
. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over TO in further view of Harris, Jr. et al. (US 2012/0124308 A1) hereinafter Harris, Jr. et al.
Regarding claim 14, TO teaches all of the features with respect to claim 9 as outlined above.
Okada et al. teaches data in the source NUMA domain of the source computing node (“the transfer source memory address is a virtual address indicating the storage area of the memory 140 of the transfer source" Paragraph [0151]) is copied to the target NUMA domain of the target computing node (“the transfer destination memory address is a virtual address indicating the storage area of the memory 140 of the transfer destination" Paragraph [0151]).
TO does not appear to explicitly teach, however, Harris, Jr. et al. teaches the node comprising the one or more processors to receive an acknowledgement after the data is copied (“Fig. 5 illustrates an embodiment of operations performed by the storage manager 10 to process an acknowledgement from the second server 18 that the data block was successfully copied to the second storage 16. Upon receiving the acknowledgement that the copy operation .
TO teaches memory management in systems with a plurality of nodes and Harris, Jr. et al. teaches memory copy operations, therefore they are analogous arts. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of TO and Harris, Jr. et al. before them, to modify the teachings of TO to include the teachings of Harris, Jr. et al. since both TO and Harris, Jr. et al. teach memory request processing. Therefore it is applying a known technique (receiving an acknowledgement that a data block after a data block has been copied of Harris, Jr. et al. [0035]) to a known device (multi-node memory system receiving/sending memory load/store memory request of Tanimoto [0048]) ready for improvement to yield predictable results (performing an acknowledgment routine when a data block has successfully been copied to process other memory operations [0035]), KSR MPEP 2143. 

Response to Arguments
Examiner notes that the objection to the title of the invention was not addressed in Applicant’s response dated 2/17/2021.
Regarding claim 9, Applicant argues the Tanimoto does not teach “one or more processors to support an application to be executed by the computing node,” and that Tanimoto’s NIC resides with the CPU and would not be separate from the one or more processors. This argument is made in light of Applicant’s belief that Tanimoto’s CPU should be the “one or more processors” (as opposed to the input output control device IOH, as mapped in the Office action). Examiner respectfully disagrees. The claim currently recites “one or more 
Claims 18 and 22 recites subject matter substantially similar to that of claim 9, and are not persuasive for the same reasons as above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067.  The examiner can normally be reached on Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JANE WEI
Primary Examiner
Art Unit 2131



/JANE WEI/Primary Examiner, Art Unit 2139